Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are objected to because of the following informalities:  the recitation of “the” coupling target is confusing in each instance, since there are two coupling targets (one on the cap housing and one on the plug).  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecil, Jr. et al 5575692.
	Regarding claim 1, Cecil, Jr. et al discloses a connector assembly, comprising: a cap housing 12 in which a first terminal 24 is disposed; a plug 14 in which a second terminal 76 is disposed, the plug (Figure 9) having a first end portion (left end) and a second end portion (right end) opposite the first end portion, the second end portion inserted into the cap housing, a first end portion (right end of Figure 2) of the cap housing and the first end portion of the plug to which a wire 26 is connected are each a coupling target; and a terminal position assurance (TPA) member 28 disposed at the coupling target, the TPA member including a first block (upper 32) and a second block (lower 32) partitioned from one another in a circumferential direction of the wire.
Regarding claim 2, Cecil, Jr. et al discloses the first block (upper 32) has a first frame 32 coupled to block a first end portion of the coupling target, a first wire guide 38 coupled to an outer circumferential surface of the wire, and a first latch 40 fastened to the coupling target, the second block 
Regarding claim 3, Cecil, Jr. et al discloses the first (upper) frame 32 and the second (lower) frame 32 are positioned on a same plane when the TPA member 28 is coupled to the coupling target.
Regarding claim 4, Cecil, Jr. et al discloses the coupling target has a protruding wall 42 at the first end portion along an edge contacting the TPA member 28, the protruding wall protruding toward the TPA member, the first frame and the second frame each have a groove 40a into which the protruding wall is inserted.
Regarding claim 6, Cecil, Jr. et al discloses the first wire guide 38 and the second wire guide 38 extend from the first (upper) frame 32 and the second (lower) frame 32 in a direction in which the first wire guide 38 and second wire guide 38 are coupled to the coupling target, an outer circumferential surface of each of the first wire guide and the second wire guide seals a portion of the coupling target into which the first terminal and the second terminal are respectively inserted.
Regarding claim 7, Cecil, Jr. et al discloses the first wire guide 38 and the second wire guide 38 push a terminal 24,76 provided on the wire 26 into the coupling target by contacting and pressurizing an end portion of the terminal when inserted into the coupling target.
Regarding claim 8, Cecil, Jr. et al discloses the first wire guide and the second wire guide each have a plurality of wire connecting grooves 38 extending parallel in a longitudinal direction of the wire 26 and independently coupled to a plurality of wires.
Regarding claim 12, Cecil, Jr. et al discloses the coupling target has a protruding portion 42 locked with the first latch 40.
Regarding claim 13, Cecil, Jr. et al discloses a pair of first latches (an upper 40 and a lower 40) are locked with a pair of sides of the coupling target.

Regarding claim 15, Cecil, Jr. et al discloses the second (lower) latch 40 is disposed at a position other than a position of the first (upper) latch 40 on a perimeter of the coupling target.
Regarding claim 16, Cecil, Jr. et al discloses the second (lower) latch 40 is disposed on a bottom surface of the perimeter of the coupling target.
Regarding claim 17, Cecil, Jr. et al discloses a plurality of second (lower) latches 42 are disposed on a same surface of the perimeter of the coupling target.
Regarding claim 18, Cecil, Jr. et al discloses the plug 14 has a first locking portion 42 on an outer side, the cap housing 12 has a second locking portion 42 capable of being fastened to the first locking portion.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cecil, Jr. et al as applied to claim 4 above, and further in view of Hall et al 6755688.
	Hall et al (front page) discloses a protruding wall (immediately below the distal end of lead line 25) has a shape of a closed curve (at the right end) continuing along an entire perimeter of the first end portion of the coupling target, and to form the protruding wall of Cecil, Jr. et al with this shape thus would have been obvious, for better sealing from contaminants.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cecil, Jr. et al as applied to claim 18 above, and further in view of Hayes et al 4891021.
Hayes et al (front page) discloses a first locking portion 40 has a shape of a cantilever extending in a direction in which the first locking portion is coupled to the cap housing and has an elasticity, and to provide Cecil, Jr. et al with such a locking portion thus would have been obvious, to prevent separation of the cap housing from the plug.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA – instant Background) in view of Cecil, Jr. et al.
	APA discloses a home appliance, comprising: a connector assembly.  Cecil, Jr. et al (as noted above) discloses the recited connector assembly, and to use the connector assembly of Cecil, Jr et al in the APA home appliance thus would have been obvious, to provide power to the home appliance. 
Claims 9-11 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the connector being cut and removed after one of the blocks is coupled to the coupling target; nor the first locking portion including a cantilevered latch frame and a pair of elastically deformable movable portions parallel with the latch frame on a pair of sides of the latch frame; nor the interference preventing guides; in combination with the rest of the subject matter of the respective base claim.
	The other references cited on Form 892 disclose similar TPAs or locking portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833